Title: To George Washington from Edmund Bacon, 20 May 1791
From: Bacon, Edmund
To: Washington, George



[Augusta, Ga., 20 May 1791]


In ages past, we see a splendid train
Of heroes shine, in panegyric’s strain.
Historic pens have varnish’d o’er their crimes,
And prais’d, in them, the vices of the times:
To conquer nations; millions to devour;
To reign in all the wantonness of power;
To follow glory; to acquire a name;
Their cause ambition, and their object fame.
’Tis ours to boast a hero great and good;
With courage and benevolence endued.


Superior genius! you, whose breast can feel
No other motive but your country’s weal.
Superior firmness! with such virtues arm’d;
By power, untainted,—by no flattery charm’d.
Superior chief! by selfish views unmov’d;
Your people loving, by your people lov’d.
Let not th’expressions of our love offend
Our saviour, father, citizen and friend.
Deny us not the pleasure thus t’impart,
Without disguise, the feelings of the heart.


Thou friend of science, liberty, and laws,
Forever active in thy country’s cause;

We are thy children—let thy fancy trace,
In us, the congregated, rising race—
Adopted, ere we drew the vital air,
And snatch’d from slavery by thy watchful care.
Heirs of that freedom, by that valor won;
May we ne’er mar the work by thee begun!
As we’ve been taught to glow at thy renown,
So we’ll transmit by bright example down.
Each future babe shall learn to lisp thy name;
To love thy worth and emulate thy fame.
Whene’er the powers of infant reason dawn,
Full in his view thy portrait shall be drawn:
Hence on his mind these truths will be impress’d;
That virtue only can be truly blest.
Though power may glare in all the pomp of state;
That virtue only can be truly great.
Though vanity may bask in flattery’s rays;
That virtue only meets with honest praise:
That virtue only claims our whole esteem;
That virtue only reigns with power supreme.


In our full hearts, what grateful raptures rise!
When, o’er past scenes, our active fancy flies:
We hail the day, you took the glorious field,
And made the haughty British Lion yield!
Then, though a scepter waited on your word,
For calm retirement, you resign’d the sword.
You scorn’d the glory power usurp’d imparts;
You scorn’d to reign but in a people’s hearts.
Again we see you bless Potomack’s shore,
Resolv’d to leave sweet Vernon’s shades no more.
Delightful seat! by your fond choice design’d,
T’enjoy, in peace, your self-approving mind.
Again your country call’d you to her aid;
And you again your country’s call obey’d.
With fond regret, you left your fav’rite shore,
To feel the weight of public cares once more.


Hail joyous day! what acclamations rung!
Joy fil’d each eye, and rapture mov’d each tongue,
At your instalment!—never Monarch wore

So bright, so rich a diadem before.
No more let sparkling dross ambitions move;
Your diadem, is—universal love.


But hold—this theme is painful to your ear;
Though lightly touch’d, by gratitude sincere—
Indulge our joys, forgive our forward zeal;
Let your own heart imagine what we feel!
What various transports in our bosoms glow,
Swell the full heart, and at the eyes o’er flow!!—


Almighty God! Since virtue is thy care;—
O hear a nations universal prayer!
May all the joys, this transient scene can know,
Full on his heart, in gentle currents, flow!—
May all the joys, benevolence inspires,
Pursue him still when he from time retires!—
May this one joy, forever crown the whole;
And with immortal rapture fill his soul!
May he, from heaven’s sublime, eternal scenes,
See future millions happy through his means!!!—


And let mankind this serious truth confess;
None e’er was prais’d so much,—none ever flatter’d less.

